  8:20-cr-00040-BCB-SMB Doc # 147 Filed: 04/19/21 Page 1 of 1 - Page ID # 384




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                       Plaintiff,                                      8:20-CR-40
        vs.
ANDRES H. OLVERA,                                                     JUDGMENT
                       Defendant.


       The defendant, having entered a plea of not guilty to Counts I and II of the Superseding

Indictment, Filing 116, and the jury having found that the defendant is not guilty,

       IT IS ORDERED that judgment is hereby entered accordingly, and the defendant is

discharged as to counts I and II of the superseding indictment. The Indictment is

dismissed.




    Dated this 19th day of April, 2021.
                                                       BY THE COURT:




                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
